Exhibit 10.1

EPIZYME, INC.

Non-Employee Director Compensation Program

Under Epizyme, Inc.’s (the “Company”) director compensation program, the Company
pays its non-employee directors retainers in cash. Each non-employee director
receives a cash retainer for service on the board of directors and for service
on each committee on which the director is a member, as well as additional fees
for service as chairman of the board or chairman of each committee. These fees
are payable in arrears in four equal quarterly installments on the last day of
each quarter and are as follows:

 

    

Member

Annual Fee

    

Chairman

Additional

Annual Fee

 

Board of Directors

   $ 35,000       $ 35,000   

Audit Committee

   $ 7,500       $ 7,500   

Compensation Committee

   $ 5,000       $ 7,500   

Nominating and Corporate Governance Committee

   $ 4,000       $ 4,500   

The Company also reimburses its non-employee directors for reasonable travel and
out-of-pocket expenses incurred in connection with attending its board of
director and committee meetings.

The Company’s non-employee director compensation program also includes a
stock-for-fees policy, under which directors have the right to elect to receive
common stock in lieu of cash fees. For 2016, the stock will be issued on July 1,
2016, and the number of shares to be issued to participating directors will be
determined by dividing the expected cash fees for the period from April 1, 2016
through December 31, 2016, by the closing price of the Company’s common stock,
on July 1, 2016. After 2016, to stock will be issued on the date of the annual
meeting, and the number of shares to be issued to participating directors will
be determined by dividing the expected cash fees to be paid for the full year by
the closing price of the Company’s common stock on the day of the annual
meeting.

In addition, under the Company’s director compensation program, each
non-employee director receives, upon his or her initial election to its board of
directors, an option to purchase 25,000 shares of the Company’s common stock.
Each of these options will vest as to 25% of the shares of common stock
underlying such option on the one-year anniversary of the grant date and as to
an additional 2.0833% of the shares of common stock underlying such option at
the end of each successive month following the first anniversary of the grant
date until the fourth anniversary of the grant date, subject to the non-employee
director’s continued service as a director. Further, under the Company’s
director compensation program, on the date of each annual meeting of
stockholders, each non-employee director that had served on its board of
directors for at least six months will receive an option to purchase 12,500
shares of the Company’s common stock. Each of these options will vest in full on
the one-year anniversary of the grant date, subject to the non-employee
director’s continued service as a director. All options issued to the Company’s
non-employee directors under its director compensation program will become
exercisable in full upon a change in control of the Company. The exercise price
of these options will be equal to the fair market value of the Company’s common
stock on the date of grant.